t c memo united_states tax_court david l carreon et al petitioners v commissioner of internal revenue respondent docket nos filed date r determined that ps were engaged in a civil_fraud scheme and liable for the sec_6663 civil_fraud penalty for the tax years at issue held r did not prove by clear_and_convincing evidence that ps’ underpayments were attributable to fraud accordingly ps are not liable for the sec_6663 civil_fraud penalty richard a carpenter and kevan p mclaughlin for petitioners monica d polo for respondent cases of the following petitioners are consolidated herewith david l carreon docket no bancard solutions llc docket no and merchants payment processing inc docket no memorandum findings_of_fact and opinion wherry judge these consolidated cases are before the court on petitions for redetermination of four determinations by respondent in notices of deficiency that petitioners owe federal_income_tax deficiencies for the and taxable years respondent determined the following federal_income_tax deficiencies and penalties for petitioners david l carreon’s and carrie portugal carreon’s ms portugal taxable calendar_year and mr carreon’s taxable calendar_year as follows year deficiency dollar_figure big_number penalty sec_6663 dollar_figure big_number respondent determined a federal_income_tax deficiency and a penalty for petitioner bancard solutions llc’s bancard solutions taxable fiscal_year as follows unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar unless otherwise specified year deficiency dollar_figure penalty sec_6663 dollar_figure respondent determined federal_income_tax deficiencies penalties and an addition_to_tax for petitioner merchants payment processing inc ’s merchants inc and taxable calendar years as follows year deficiency dollar_figure big_number penalty sec_6663 dollar_figure big_number addition_to_tax sec_6651 -0- big_number after concessions by petitioners and respondent the only issue for decision is whether petitioners mr carreon bancard solutions and merchants inc are liable for the civil_fraud penalty pursuant to sec_6663 for the taxable years at issue on date the parties filed with the court a stipulation of settled issues stating the following mr carreon failed to report qualified_dividend_income of dollar_figure and on schedule e supplemental income and loss rents received of dollar_figure for the taxable_year mr carreon is entitled to a schedule e depreciation deduction of dollar_figure a schedule e mortgage interest_deduction of dollar_figure a schedule e other expense deduction of dollar_figure itemized_deductions as claimed subject_to limitation based on his adjusted_gross_income and exemptions as claimed subject_to limitation based on his adjusted_gross_income for the taxable_year mr carreon failed to report qualified_dividend_income of dollar_figure and schedule e rents received of dollar_figure for the taxable_year mr carreon is entitled to a schedule e depreciation deduction of dollar_figure a schedule e mortgage interest_deduction of dollar_figure a schedule e other expense deduction of dollar_figure itemized_deductions as claimed subject_to limitation based on his adjusted_gross_income and exemptions as claimed subject_to limitation based on his adjusted_gross_income for the taxable_year bancard solutions failed to report gross_receipts of dollar_figure the addition of which made the total gross_receipts dollar_figure for the taxable_year merchants inc failed to report gross_receipts of dollar_figure the addition of which made the total gross_receipts dollar_figure for the taxable_year merchants inc failed to report gross_receipts of dollar_figure the addition of which made the total gross_receipts dollar_figure for the taxable_year and all petitioners also orally conceded at the start of their trial that if they are not found liable for the sec_6663 civil_fraud penalty they would all be liable for the sec_6662 accuracy-related_penalty for all of the taxable years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at all relevant times throughout the years in issue at the time the petitions in these cases were filed and at the time of trial petitioners resided or had their principal office in california general background mr carreon graduated with a business degree from national university where he had taken one accounting course and no tax courses he later attended the san diego regional sheriff’s department sheriff’s academy and completed a nine-month training program he then volunteered as a reserve deputy sheriff until in mr carreon married ms portugal throughout the and taxable years mr carreon and ms portugal were married mr carreon’s businesses in mr carreon and ms portugal were introduced by a mutual friend to clementine estrada ms estrada provided advice to mr carreon and ms portugal on how to set up entities for their business ms estrada also gave them advice about asset management protection and a financial strategy referred to as the agent-principal relationship mr carreon understood that the concept was set up to operate by taking the net gross_receipts from their credit card processing business which starting in they had conducted through merchant payment processing l l c which changed its name on date to bancard solutions llc after business_expenses including their salaries and put those funds into other entities such as a_trust these other entities were to be designated as a business_trust a charitable_trust and a management_trust there was also to be a living_trust to hold and protect their property such as their home personal_property etc additionally ms estrada explained that the management_trust would be managed by a company called builders which would charge a fee for services of of the first dollar_figure of credit card processing receipts and for any excess money managed beyond dollar_figure ms estrada also referred mr carreon and ms portugal to robert holcomb in order to hear more about the agent-principal relationship since they were equal owner members of the business and ms portugal was the managing member mr holcomb elaborated on the agent-principal relationship to mr carreon and ms portugal mr holcomb described the relationship as having held up in several cases with the internal_revenue_service irs and stated that there were even tax rulings that condoned the relationship mr holcomb like ms estrada condoned the relationship as a legal one mr carreon and ms portugal decided to employ the agent-principal relationship mr carreon and ms portugal had about four meetings with mr holcomb in mr holcomb referred mr carreon and two other taxpayers to john betts a california certified_public_accountant c p a there is no evidence in the record that other than the three referrals mr betts had any professional or untoward business relationship with mr holcomb or that they shared any fees or paid anything to one another mr betts at that time had over years of practice experience and had previously worked for years as an irs auditor mr betts had no previously known professional disciplinary actions and was in good standing with the state of california mr carreon and ms portugal hired mr betts for their personal and business federal_income_tax preparation during this period they also began to use the agent-principal relationship mr betts prepared mr carreon and ms portugal’s joint federal tax returns for the calendar years through and bancard solutions’ federal_income_tax return for the fiscal years date through once a month mr betts would receive from mr carreon the quickbooks accounts for bancard solutions and merchants inc once a month mr betts would also receive from mr holcomb the agent- principal relationship records in the form of the chart of accounts for bancard solutions and merchants inc mr holcomb had discussed this agent- principal relationship with mr betts and had assured him about its validity bancard solutions on date mr carreon and ms portugal started merchants payment processing l l c merchants processing merchants processing provided credit card processing services to businesses primarily in the restaurant industry bancard solutions was taxed as a corporation for its taxable fiscal_year mr carreon and ms portugal were bancard solutions’ only members mr carreon served as the secretary and treasurer ms portugal was the manager and they were the only individuals with bank account signature_authority per his form_w-2 wage and tax statement mr carreon received compensation of dollar_figure from bancard solutions during his taxable_year bancard solutions reported gross_receipts of dollar_figure for the taxable fiscal_year ending date in the taxable fiscal_year bancard solutions issued and mr carreon signed checks in the total amount of dollar_figure to the mission federal credit_union mfcu using these funds mr carreon obtained and then transferred dollar_figure in cashier’s checks from mfcu payable to builders bancard solutions issued and mr carreon signed two checks numbered and payable to builders totaling dollar_figure during the period from date through date thus bancard solutions transferred dollar_figure which ended up in two mfcu builders’ accounts numbered and bancard solutions and builders never entered into any written agreements or written contracts bancard solutions underreported its taxable_income for its taxable fiscal_year by the dollar_figure which was paid to builders had bancard solutions reported the dollar_figure it would have incurred an additional income_tax_liability of dollar_figure for its fiscal taxable_year on bancard solutions’ general ledger the amounts transferred to builders were deducted from gross_income and treated in effect as an expense for money going to builders the checks for payments to builders were described on the memo line of the general ledger as going to builders builders-principle principle-builders builders principle mfcu bank ck builders principle to principle form sic builders for builders principle to principle bank ck or to builders on behalf of bancard in late march or early date mr carreon started to use respondent contends in his opening brief that this was check no but the evidence demonstrates that it was check no merchants inc as the entity for his credit card service company bancard solutions dissolved on date merchants inc on date merchants inc was incorporated mr holcomb was merchants inc ’s incorporator according to merchants inc ’s statement of information mr carreon was the chief_executive_officer and chief financial officer for merchants inc ms portugal served as the secretary mr carreon and ms portugal held these positions during the entire and taxable years mr carreon and ms portugal each owned of merchants inc and were the only individuals with signature_authority on its accounts mr carreon was issued a form_w-2 from merchants inc for his taxable calendar_year reflecting wage income of dollar_figure merchants inc reported gross_receipts of dollar_figure for the calendar taxable_year for calendar_year merchants inc underreported its income by dollar_figure which is the amount merchants inc transferred to builders merchants inc underpaid its federal_income_tax by dollar_figure for its calendar taxable_year during mr carreon had signature control of all merchants inc ’s accounts ms portugal also had signature control during this year of all the bank accounts except merchants inc ’s checking account no mr carreon was issued a form_w-2 for the taxable_year from merchants inc reflecting wage income of dollar_figure for its calendar_year merchants inc underreported its income by dollar_figure which is the amount merchants inc paid to builders during that year merchants inc underpaid its federal_income_tax by dollar_figure for its taxable calendar_year during its taxable calendar_year merchants inc transferred dollar_figure to mfcu and builders by checks signed by mr carreon during its taxable calendar_year merchants inc transferred dollar_figure to mfcu and builders by checks signed by mr carreon the dollar_figure that went to mfcu in was used for cashier’s checks payable to builders all dollar_figure was not reported on either merchants inc ’s or mr carreon’s federal_income_tax return for the or taxable_year on merchants inc ’s general ledger money going to builders was debited thereby reducing income the checks for payment to builders were described on merchants inc ’s memo line of the general ledger as going to builders builders-principle principle-builders builders principle mfcu bank ck builders principle to principle form sic builders for builders principle to principle bank ck and to builders on behalf of bancard mr betts prepared merchant’s inc ’s federal_income_tax return for the taxable calendar_year builders bancard solutions and or merchants inc transferred portions of their income to builders starting in and continuing through the years at issue mr carreon maintained a very detailed quickbooks account record of transfers going to the builders account during the taxable years at issue mr holcomb had signature_authority over builders’ account angel high group on date mr carreon and ms portugal opened an account at mfcu under the account name western hill valley inc d b a angel high group ahg account no xxxxxx405-0 ahg account mr carreon and ms portugal each had signature_authority over the ahg account in the calendar_year builders issued checks payable to the ahg account totaling dollar_figure on date mr carreon opened an account at mfcu under the account name western hill valley inc d b a ahg account no xxxxxx ahg account mr carreon had sole signature_authority over the ahg account during the calendar_year builders paid dollar_figure to the ahg account during the years at issue the ahg account issued checks under the name angel high group david carreon during the taxable calendar year mr carreon paid personal expenses using funds deposited into the ahg account mr carreon and ms portugal did not report as federal taxable_income any of the amounts deposited in either the ahg or ahg account during the calendar years and boot peak hill during builders issued checks to helping hand jubilee and brother’s keeper totaling dollar_figure which were deposited into the boot peak hill boot checking account no xxxxx-x3252 boot account mr carreon had signature_authority on the boot account during the taxable years at issue mr carreon endorsed and deposited checks into the boot account during the year during checks from the boot account were issued under the name boot peak hills david carreon petitioners did not report as federal taxable_income any of the money transferred into the boot account funds in the ahg ahg and boot accounts were used by mr carreon and ms portugal to pay some of their personal expenses during the calendar_year there were no quickbooks account entries set up for transfers going from builders into the ahg or boot accounts checks issued from the builders accounts displayed the names agape jubilee and helping hand and were deposited into either the ahg or the boot accounts the checks issued from builders were signed by mr holcomb rental property mr carreon and ms portugal received rental income of dollar_figure from jointly held property during the taxable_year mr carreon deposited dollar_figure into the ahg account mr carreon and ms portugal did not report the dollar_figure as income on their joint federal_income_tax return for the calendar_year in the calendar taxable_year mr carreon and ms portugal received rental income of dollar_figure from their jointly held property mr carreon deposited dollar_figure and dollar_figure into the ahg and boot accounts respectively neither mr carreon nor ms portugal reported any of this rental income on his or her federal_income_tax return mr carreon’s reliance on mr holcomb and mr betts mr betts helped maintain the quickbooks file on a monthly basis and reconciled mr carreon’s bancard solutions’ and merchants inc ’s bank accounts every month mr betts testified that to his then-current knowledge mr carreon provided records sufficient to determine his tax_liability mr betts also the parties did not indicate nor does the record reveal where the remaining dollar_figure of rental income was transferred to testified that to his knowledge all of the tax returns he prepared using the agent-principal relationship were correct mr holcomb had discussed this agent-principal relationship with mr betts mr carreon and ms portugal and had assured them about its validity mr carreon relied on mr betts and mr holcomb in his determination and review for accuracy of his federal_income_tax returns for himself and for his businesses procedural history on date notices of deficiency were issued to mr carreon and ms portugal for the taxable calendar_year to mr carreon for the taxable calendar_year to bancard solutions for the taxable fiscal_year ending date and to merchants inc for the and taxable calendar years mr carreon has agreed to his federal income_taxation for and of all the constructive_dividend amounts consisting of the money deposited to builders from merchants inc during and merchants inc has agreed to pay taxes on the full amount that was deposited into the builders account from merchants inc a tax_court petition was also filed by ms portugal for her calendar taxable_year at docket no but at the request of these parties that case was severed from these consolidated cases by order of this court dated date opinion i sec_6663 fraud_penalty in any case involving the issue of fraud with intent to evade tax the commissioner bears the burden_of_proof as to that issue sec_7454 that burden_of_proof must be carried by clear_and_convincing evidence rule b sec_6663 imposes a penalty of an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6663 specifies that if any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except to the extent the taxpayer establishes by a preponderance_of_the_evidence that some part is not attributable to fraud id respondent must prove for each year by clear_and_convincing evidence that petitioners underpaid their tax for that year and that some part of that underpayment for that year was due to fraud see 94_tc_654 81_tc_640 a underpayment_of_tax the first prong of the fraud test mandates that the commissioner prove the existence of an underpayment_of_tax for the year in doing so the commissioner may not simply rely on the taxpayer’s failure to prove error in the deficiency determination 96_tc_858 aff’d 959_f2d_16 2d cir 53_tc_96 petitioners and respondent have stipulated unreported income and gross_receipts that result in underpayments of tax_liabilities for the and taxable years accordingly the court concludes respondent has proven underpayments of tax by clear_and_convincing evidence consequently respondent has proved the first prong of the fraud test for both the and taxable years for each petitioner b fraudulent intent to satisfy the second prong of the fraud test the commissioner must show that a portion of the underpayment is attributable to fraud the determination of whether civil_fraud exists is a question of fact to be resolved upon consideration of the entire record see parks v commissioner t c pincite fraud for that purpose is defined as intentional wrongdoing with the specific purpose of avoiding a tax believed to be owed e g dileo v commissioner t c pincite although no single factor may necessarily be sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir aff’g t c memo mere suspicion however is not enough e g 90_tc_1130 as direct proof of a taxpayer’s intent is seldom available fraud may be established by circumstantial evidence and reasonable inference drawn from the record 398_f2d_1002 3d cir dileo v commissioner t c pincite courts have developed a nonexclusive list of badges_of_fraud useful in determining whether there is circumstantial evidence of fraudulent intent 99_tc_202 among the badges_of_fraud that can be gathered from the caselaw of the court_of_appeals for the ninth circuit the court to which these cases are appealable absent a stipulation by the parties to the contrary are the following understatement of income inadequate maintenance of records failure_to_file tax returns offering implausible or inconsistent explanations of behavior concealment of income or assets and failure to cooperate with tax authorities see 796_f2d_303 9th cir aff’g tcmemo_1984_601 other factors looked at by courts include engaging in illegal activities dealing in cash failure to make estimated payments offering false or incredible testimony and filing false documents see niedringhaus v commissioner t c pincite parks v commissioner t c pincite additionally the taxpayer’s background level of education and prior history of filing proper returns are relevant see niedringhaus v commissioner t c pincite c second prong of fraud test as applied to mr carreon understatement of income this court has held that consistent understatements of income in substantial amounts over a number of years by knowledgeable taxpayers standing alone may be considered persuasive evidence of fraud see otsuki v commissioner t c pincite mr carreon conceded that he underreported income for the and tax years by dollar_figure and dollar_figure respectively however the reason for the underreporting was mr carreon’s reliance on the validity of the agent- principal relationship see alexander v commissioner tcmemo_2013_203 at mr carreon was assured by mr holcomb and to a certain extent by his own c p a mr betts of the validity of the agent-principal relationship while mr carreon’s reliance on mr holcomb may not have been reasonable his reliance was not fraudulent see id holding that relying on a promoter will not mr betts testified that he had previously used the agent-principal relationship when he performed accounting services for travel agents the travel agents would collect the money from ticket fees and then transfer most of it to the airline which would make the transferred portion deductible to the travel agents satisfy the reasonable_cause defense for sec_6664 however reliance on a promoter can negate fraudulent intent for purposes of sec_6663 accordingly this factor weighs slightly against a finding of civil_fraud inadequate maintenance of records the failure to maintain adequate business records supports a finding of fraud see 595_f2d_1189 9th cir aff’g tcmemo_1976_15 451_f2d_197 3d cir aff’g tcmemo_1970_37 supplemented by tcmemo_1970_144 a taxpayer is required to keep records and statements sufficient to determine whether the taxpayer is liable for tax sec_6001 sec_1_6001-1 income_tax regs mr carreon maintained an extensive quickbooks file showing where his personal account bancard solutions’ and merchants inc ’s checks and credit card transactions were being sent the quickbooks file was maintained to show not only where the money was going but also the type of expense this file was maintained by mr carreon or ms portugal throughout the years at issue the quickbooks accounts contained profit and loss statements general ledgers and balance sheets for petitioners mr carreon followed detailed instructions from mr holcomb on how to maintain the quickbooks account which did not include keeping any records or books on the ahg or boot bank accounts because of the failure to record and provide ahg or boot bank accounts information to the commissioner we conclude mr carreon did not clearly maintain a complete set of books therefore this factor weighs slightly in favor of a finding of civil_fraud mr carreon’s tax returns failure_to_file tax returns is a badge of fraud see niedringhaus v commissioner t c pincite mr carreon filed tax returns for the years at issue albeit up to six days late therefore this factors weighs against a finding of civil_fraud plausible or consistent explanations of behavior implausible or inconsistent explanations of a taxpayer’s behavior can constitute circumstantial evidence of fraudulent intent see bradford v commissioner f 2d pincite mr carreon noted on the general ledger and other documents that the money transferred to builders was going to the principal it is apparent from the record that mr carreon continually was under the impression that he was using an agent-principal relationship we are however suspicious of mr carreon’s failure to prepare any record for ahg or boot the use of checks with charitable-sounding names and the too- good-to-be-true tax result obtained but suspicious circumstances alone do not sustain a finding of fraud see katz v commissioner t c pincite holmes v commissioner tcmemo_2012_251 at while mere suspicion would generally weigh against a determination of good_faith under sec_6664 we are mindful that respondent must prove the elements of fraud by clear_and_convincing evidence and absent persuasive evidence we do not find that mr carreon fraudulently failed to maintained adequate_records accordingly this factor weighs against a finding of civil_fraud concealment of income or assets an intent to evade tax may be inferred from concealment of assets or covering up sources of income see 829_f2d_828 aff’g tcmemo_1986_223 mr carreon kept a general ledger with all the payments from bancard solutions and merchants inc to builders however there was no information provided about any of the transactions after the income went to builders and then into other accounts most of this money went into accounts controlled by mr carreon which mr carreon ultimately used for personal expenses builders’ accounts information was never disclosed to mr betts nor was it fully accounted for or ever included in petitioners’ income_tax returns therefore this factor weighs in favor of a finding of civil_fraud cooperation with taxing authorities a taxpayer’s failure to cooperate with revenue agents during an investigation is a badge of fraud see 75_tc_1 after the first meeting at mr carreon’s residence which lasted almost the entire day mr peters a revenue_agent described mr carreon as pleasant in response to part of the revenue agent’s initial request for documents mr carreon provided the general ledgers and other requested or sought information in fact mr carreon voluntarily extended the period of limitation to allow the audit to continue mr carreon however was not helpful in establishing the links between builders and the ahg account the ahg account and the boot account the revenue_agent requested documents about these transfers and never received them from mr carreon mr carreon did provide other information requested and went in person to meet with the revenue_agent accordingly this factor is neutral mr carreon’s engaging in legal activities there is no evidence that mr carreon was performing any outside unlawful activities accordingly this factor weighs against a finding of civil_fraud mr carreon did not make cash transfers dealing in cash to prevent scrutiny of a taxpayer’s finances is a badge of fraud see bradford v commissioner f 2d pincite further if a taxpayer deals in cash while attempting to conceal a transaction or avoid reporting the transaction that conduct may be indicative of fraud see valbrun v commissioner tcmemo_2004_242 slip op pincite mr betts had testified that bancard solutions and merchants inc never dealt in cash mr carreon primarily used checks and credit cards in order to make payments mr carreon on occasion made large transfers using cashier’s checks from bancard solutions and merchants inc to builders this court has on occasion held that the use of cashier’s checks can be a badge of fraud see hamilton v commissioner tcmemo_2004_66 slip op pincite in hamilton the taxpayer used cashier’s checks made out to himself and did not keep an accurate record of where the cashier’s checks were going see id in the instant case mr carreon made the cashier’s checks payable to builders and the general ledgers had the funds going to builders therefore mr carreon did not use the cashier’s checks to conceal the money transfers accordingly this factor weighs against a finding of civil_fraud no false documents filed filing a document intending to conceal mislead or prevent the collection of tax is an indicium of civil_fraud see edelson v commissioner f 2d pincite specifically filing a false document with the irs is an affirmative act of misrepresentation that may justify the fraud_penalty see 763_f2d_1139 10th cir holding false withholding certificates were evidence of fraud aff’g tcmemo_1984_152 respondent does not allege that mr carreon filed any false documents with the irs a fictitious business name was registered for merchants inc with the state of california but respondent did not allege that this had any bearing on mr carreon’s income_tax mr carreon did file incorrect and thereby false returns when he did not report or disclose that builders paid his personal expenses accordingly this factor weighs in favor of a finding of civil_fraud no false or incredible testimony mr carreon asserts when he filled out the relevant tax returns he believed that the agent-principal relationship described and explained by mr holcomb and accepted as viable by mr betts was a legal relationship that justified his tax reporting position although the builders payments of some of his expenses were not included or fully disclosed to mr betts further mr carreon’s course of conduct gives credence to his belief respondent has failed to convincingly rebut mr carreon’s assertion and has failed to show the requisite specific fraudulent intent accordingly this factor weighs heavily against a finding of civil_fraud summary of badges the court concludes three factors weigh in favor of civil_fraud one factor is neutral and six factors weigh against civil_fraud as applied to mr carreon additionally mr carreon placed a great deal of reliance on his c p a mr betts and believed the agent-principal relationship complied with federal tax law mr carreon does not possess the education or experience in tax law that would allow him to know that he should have reported the additional income even though the reliance on mr betts and mr holcomb was misplaced and three badges_of_fraud exist respondent has not carried his substantial burden of proving by clear_and_convincing evidence that mr carreon committed fraud accordingly the court concludes that respondent has failed to prove the second prong of the fraud test with respect to mr carreon for the years and d second prong of fraud test as applied to bancard solutions and merchants inc respondent contends bancard solutions and merchants inc are liable for the civil_fraud penalty_fraud must be proven by independent evidence of fraudulent intent 743_f2d_309 5th cir aff’g tcmemo_1984_25 therefore the finding that mr carreon is not liable for fraud is a separate and distinct finding bancard solutions and merchants inc conceded that they underreported their income for the years in issue merchants inc conceded that it underreported gross_receipts for the taxable years and by dollar_figure and dollar_figure respectively bancard solutions conceded that it failed to report gross_receipts of dollar_figure for the taxable_year ending date however the reason for the underreporting was its management’s reliance on the validity of the agent- principal relationship mr carreon and ms portugal were assured by mr holcomb and their c p a mr betts of the validity of this relationship while mr carreon and ms portugal’s reliance on mr holcomb may not have been reasonable their reliance was not fraudulent see alexander v commissioner at accordingly this factor weighs slightly against a finding of civil_fraud bancard solutions and merchants inc kept extensive quickbooks accounts mr betts petitioners’ c p a would help maintain the quickbooks file on a monthly basis and reconciled bancard solutions’ and merchants inc ’s bank accounts every month for petitioners however neither bancard solutions nor merchants inc kept details on why payments going to builders were deductible and those payments to builders sometimes were used to pay their owners’ personal expenses therefore this factors weighs in favor of civil_fraud bancard solutions and merchants inc filed all their tax returns for the years at issue therefore this factor weighs against fraud respondent does not allege that bancard solutions or merchants inc was engaged in any illegal activities therefore this factor weighs against a finding of civil_fraud respondent does not allege that bancard solutions or merchants inc filed any false documents with the irs therefore this factor also weighs against a finding of civil_fraud the court concludes that respondent has again failed to carry his burden of establishing by clear_and_convincing evidence the second prong of the fraud test for the years and as applied to bancard solutions and merchants inc ii conclusion on the basis of the record as a whole and particularly in light of the advice provided to petitioners by mr holcomb and most importantly by their c p a mr betts who testified at the trial and whose testimony was credible the court rejects respondent’s determination of the sec_6663 civil_fraud penalty as to any of petitioners mr betts testified at the trial and the court found his testimony credible even though as to the tax law as applied to the agent-principal relationship incorrect and naive see generally 469_us_241 petitioners’ decision to engage in the transaction at issue here was the result of misguided reliance on their advisers and not their intent to fraudulently evade tax to reflect the foregoing decisions will be entered under rule
